PER CURIAM.
Rule 1.840(a) (4) is hereby amended to read as follows:
(4) Arraignment; Hearing. — The defendant may be arraigned at the time of the hearing, or prior thereto upon his request. A hearing to determine the guilt or innocence of the defendant shall follow a plea óf not guilty. The judge may conduct the hearing without assistance of counsel or may be assisted by the prosecuting attorney or by an attorney appointed for that purpose. The defendant is entitled to be represented by counsel, have compulsory process for the attendance of witnesses, and may testify in his own defense.
All issues of law and fact shall be heard and determined by the judge.
This amendment shall become effective immediately upon the filing of this opinion.
CALDWELL, C. J., and ROBERTS, DREW, THORNAL, ERVIN and ADAMS, JJ., concur.